Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 16-20 and newly added claims 23-24 has been reviewed and are addressed below. Claims 7-15 and 21-22 has been restricted.

Response to Amendments/Arguments
Applicant’s response filed on 12-12-22 has been entered and are addressed below.
Applicant argues regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.
Applicant argues that using a trained statistical model to determine treatment recommendation information which is transmitted to an electronic device therefore it is an improvement to techniques for treatment recommendations. Examiner respectfully disagree. The use of generic trained statistical model does not overcome the rejection. The statistical model has to be trained in a particular manner that is not generic. The claim do not recite what elements are used to train the statistical model. Additionally transmitting recommendations is an extra solution activity. Determining a recommendation using a model does not overcome the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 16-20, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-12, 16-20 , 23-24 are drawn to a system and method which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 16 recite “receive patient information including patient responses to each of a plurality of questions provided on a questionnaire”, “process, with a trained statistical model, a set of values determined based, at least in part, on at least some of the received patient information to determine treatment recommendation information for the patient wherein the treatment recommendation information comprises recommended medication information”.
 The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “server computer”, “electronic device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “transmit the treatment recommendation information to an electronic device” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 37 states that "Computer system 100 also includes datastore 120 and server 130. Datastore 120 is configured to store data received from electronic device 110, such as patient information provided by a patient via a user interface, and/or data received from server 130, such as information output from one or more predictive models executing on server 130, examples of which are described in more detail below.”
Paragraph 35 recites that “some implementations present a questionnaire to a patient on an electronic device, such as a tablet computer or smartphone when they arrive at a healthcare provider's office. At least some the patient information is provided as input to a statistical model trained on labelled data to assess the likelihood that a course of treatment on a particular antidepressant will be effective for the patient”.
The claims recite additional elements “transmit the treatment recommendation information to an electronic device” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-12, 17-20, 23-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 9-12, 16-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles (2013/0096942) in view of Legarda Ibanez (7863267).
With respect to Bowles teaches a system for providing a treatment recommendation for a patient having a depression disorder, the system comprising: 
a server computer configured to: receive patient information including patient responses to each of a plurality of questions provided on a questionnaire (At 260, the patient's level of depression is assessed, where two questions are asked that require a YES or NO answer ,and a score value is determined on the answers provided to both questions ,paragraph 56 and Fig.2)); 
process, with a trained statistical model, a set of values determined based, at least in part, on at least some of the received patient information to determine treatment recommendation information for the patient (Accordingly, the description of a range should be considered to have specifically disclosed all the possible subranges as well as individual numerical values within that range, paragraph 34); and 
transmit the treatment recommendation information to an electronic device (The system software may also include standard reporting mechanisms, such as generating a printable results report, or an electronic results report that can be transmitted to any communicatively connected computing device, such as a generated email message or file attachment, paragraph 69).
Bowles does not explicitly teach wherein the treatment recommendation information comprises recommended medication information.
Legarda teaches the physician in charge should make a determination, prior to treatment, if a patient diagnosed with any symptom or disorder, other than alcohol or psychostimulant addiction, should receive medication for this disorder. For example, a patient diagnosed with arterial hypertension should be prescribed with the appropriate medication or continue with any existing medication (Legarda column 11 lines 43-50).
One of ordinary skill in the art would have found it obvious to combine the teachings of Bowels with Legarda with the motivation of improving treatment outcomes and reduce the risk of relapse (Legarda column 5 lines 22-35).
Claim 16 is rejected as above.

With respect to claim 2 Bowles teaches the system of claim 1, wherein the set of values comprises a plurality of numerical values corresponding to features of the trained statistical model (paragraph 34).

With respect to claim 3 Bowles teaches the system of claim 1 wherein the trained statistical model comprises a plurality of decision trees and a weighting function that aggregates output from the plurality of decision trees (paragraph 117).

With respect to claim 4 Bowles teaches the system of claim 1, wherein the treatment recommendation information comprises a recommendation to treat the patient with one or more antidepressants selected from the group consisting of citalopram, escitalopram, and a combination of escitalopram and bupropion (paragraph 110).

With respect to claim 5 Bowles teaches the system of claim 1, wherein the server is further configured to perform symptom clustering on at least some of the received patient information (paragraph 141).

With respect to claim 9 Bowles teaches system of claim 1, wherein the server is further configured to instruct the electronic device to display a summary report of the treatment recommendation information on a user interface provided on the electronic device (Bowles paragraph 99).

With respect to claim 10 Bowles teaches the system of claim 1, wherein the server is further configured to convert one or more of the received patient information to a format acceptable as input to the trained statistical model (Bowles paragraph 152).

With respect to claim 11 Bowles teaches the system of claim 1, wherein an output of the trained statistical model is a plurality of values representing a percentage likelihood that a treatment will be effective for the patient, and wherein the server is further configured to determine the treatment recommendation information based on the plurality of values output from the trained statistical model (Bowles paragraph 11).

With respect to claim 12 Bowles teaches the system of claim 1, wherein the server is further configured to update the trained statistical model based, at least in part, on at least some of the received patient information and at least some of the treatment recommendation information (Bowles paragraph 152).

With respect to claim 17 Bowles teaches the method of claim 1, further comprising performing symptom clustering on at least some of the patient information (paragraph 141).

With respect to claim 18 Bowles teaches the method of claim 17, wherein processing the patient information with a trained statistical model comprises processing the patient information based, at least in part, on a result of performing symptom clustering (Bowles paragraph 104).

With respect to claim 19 Bowles teaches the method of claim 18, wherein performing symptom clustering comprises assigning the patient to one of a plurality of symptom cluster groups (paragraph 90).
With respect to claim 20 Bowles teaches the method of claim 16, further comprising updating the trained statistical model based, at least in part, on at least some of the patient information and/or at least some of the determined treatment recommendation information (paragraph 58). 

With respect to claim 23, Bowles teaches the system of claim 1. Bowles does not teach wherein the recommended medication information comprises a recommendation to treat the patient with a selective serotonin reuptake inhibitor treatment.
Legarda teaches Psychostimulants are a class of central nervous system stimulants and include cocaine, crack cocaine, ephedrine, amphetamines, such as dextroamphetamine (commonly referred to as amphetamine), methamphetamine, and phenmetrazine, methylenodioxyamphetamine (MDA), and methylenodioxymethamphetamine (MDMA or "ecstasy"), and analogs thereof. Amphetamine-like drugs are classified as indirect action agonists of noradrenergic, dopaminergic, and serotonergic synapses which result from inhibiting both neurotransmitters reuptake and the enzyme monoamine oxidase (MAO). They are competitive inhibitors of noradrenaline and dopamine transport and, in high doses, also inhibit serotonin reuptake. They cause non-calcium dependent dopamine and noradrenaline release (Legarda column 2 lines 43-57). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Bowels with Legarda with the motivation of improving treatment outcomes and reduce the risk of relapse (Legarda column 5 lines 22-35).

With respect to claim 23, Bowles teaches the system of claim 1. Bowles does not teach wherein the recommended medication information comprises a recommendation to treat the patient with one or more medications selected from at least three options.
Legarda teaches Various pharmaceutical compounds may be administered during treatment with a benzodiazepine antagonist as with the methodology of the present invention. These are listed below: Selective Chloride Channel Modulator, Gabapentin, Hydroxyzine HCl, etc (Legarda column 11 lines 65-67 and column 12 lines 1-67). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Bowels with Legarda with the motivation of improving treatment outcomes and reduce the risk of relapse (Legarda column 5 lines 22-35).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles in view of Legarda Ibanez (7863267) and Hakonarson (2017/0105985).
With respect to claim 7 Bowles teaches the system of claim 5. Bowles does not teach wherein processing the set of values with a trained statistical model to determine treatment recommendation information for the patient comprises determining the treatment recommendation information based, at least in part, on a result of performing symptom clustering (paragraph 104).
Hakonarson teaches About 37% of children with 22q11.2DS are also diagnosed with ADHD. Children with 22q11.2DS also have high rates of autism spectrum (ASD) and anxiety disorder, and a significant percentage may develop psychoses such as schizophrenia later in life. 22q11.2DS occurs in about 1 out of every 2000-4000 people, although this may be an under-estimate as mild cases may not always be diagnosed. Before the genetic basis of 22q11.2DS was understood, different groupings of symptoms of 22q11.2DS (Hakonarson paragraph 85).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Bowles in view of Legarda with Hakonarson with the motivation of assessing for maintenance of efficacy or treatment failure (Hakonarson paragraph 187).

With respect to claim 8 Bowles in view of Hakonarson teaches the claims of claim 7. Bowles does not teach wherein the symptom cluster groups comprise a sleep symptom cluster group, an emotional cluster group and an atypical symptom cluster group.
Hakonarson teaches It assesses physiological (e.g., evening caffeine consumption), cognitive (e.g., thinking about things that need to be done at bedtime), emotional (e.g., going to bed feeling upset), sleep environment (e.g., falling asleep with the lights on), sleep stability (e.g., different bedtime/wake time pattern on weekdays and at weekends), substance use (e.g., evening alcohol use), daytime sleep (e.g., napping), and having a bedtime routine (Hakonarson paragraph 184).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Bowles with Hakonarson with the motivation of assessing for maintenance of efficacy or treatment failure (Hakonarson paragraph 187).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626